DETAILED ACTION
	This is a non-final Office action in reply to the application filed 4/27/2020. Claims 1-6 are pending. Claims 1-6 are considered in this current office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-211058, filed on 10/31/2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 includes the limitations “beam emitting unit emitting the energy beam” wherein the specification recites “the beam emitting unit 2 includes an electron gun portion 21, an aberration coil 22, a focus coil 23, a deflection coil 24, and a scattering detector 25” (See Paragraph [0020] of Application). Therefore, specification defines the beam emitting unit with electron gun, aberration coil, focus coil, deflection coil, and scattering detector as corresponding structure for the claimed placeholder of “a beam emitting unit”. Claim 1 also includes “first heating unit… heating the powder material accommodated in the accommodation tank” wherein the specification recites “the first heater 37 is electrically connected to the control unit 4… and the first heater 37 is an induction heating-type heater or a resistance heating-type heater” (See Paragraph [0027] of Application). Therefore, specification defines the first heater being electrically connected to the control unit and the first heater 37 is an induction heating-type heater or a resistance heating-type heater as corresponding structure for the claimed placeholder of “first heating unit”.
Claim 2 includes the limitations “second heating unit… heating the powder material placed on the floor portion” wherein the specification recites “the second heater 38 is electrically connected to the control unit 4… and the second heater 38 is an induction heating-type heater or a resistance heating-type heater” (See Paragraph [0030] of Application). Therefore, specification defines the second heater being electrically connected to the control unit and the second heater 38 is an induction heating-type powder supply mechanism… supplying the powder material placed on the floor portion to the irradiation region” wherein the specification recites “the powder supply mechanism 33 functions as a recoater… the powder supply mechanism 33 is a member having a rod shape or a plate shape” (See Paragraph [0025] of Application). Therefore, specification defines the powder supply mechanism functioning as a recoater and a member having a rod shape or a plate shape as corresponding structure for the claimed placeholder of “powder supply mechanism”. Claim 2 also includes a “third heating unit… heating the powder material to be supplied to the irradiation region” wherein the specification recites “the third heater 39 is electrically connected to the control unit 4… and the third heater 39 is an induction heating-type heater or a resistance heating-type heater” (See Paragraph [0031] of Application). Therefore, specification defines the third heater being electrically connected to the control unit and the third heater 39 is an induction heating-type heater or a resistance heating-type heater as corresponding structure for the claimed placeholder of “third heating unit”.
Claim 3 includes the limitation “heating step… of heating the powder material accommodated in an accommodation tank” wherein the specification recites “a step of heating the powder material A using the first heater 37, the second heater 38, and the third heater 39” (See Paragraph [0038] of Application). Therefore, specification defines the step of heating powder material A by using the first heater 37, the second heater 38, and the third heater 39 as corresponding structure for the claimed placeholder of “heating step”.
Claim 4 includes the limitation “second heating unit… heating the powder material placed on the floor portion” wherein the specification recites “the second heater 38 is electrically connected to the control unit 4… and the second heater 38 is an induction heating-type heater or a resistance heating-type heater” (See Paragraph [0030] of Application). Therefore, specification defines the second heater 
Claim 5 includes the limitation “powder supply mechanism… supplying the powder material placed on the floor portion for the powder material discharged from the accommodation tank” wherein the specification recites “the powder supply mechanism 33 functions as a recoater… the powder supply mechanism 33 is a member having a rod shape or a plate shape” (See Paragraph [0025] of Application). Therefore, specification defines the powder supply mechanism functioning as a recoater and a member having a rod shape or a plate shape as corresponding structure for the claimed placeholder of “powder supply mechanism”. Claim 5 also includes a “third heating unit… heating the powder material to be supplied to the irradiation region” wherein the specification recites “the third heater 39 is electrically connected to the control unit 4… and the third heater 39 is an induction heating-type heater or a resistance heating-type heater” (See Paragraph [0031] of Application). Therefore, specification defines the third heater being electrically connected to the control unit and the third heater 39 is an induction heating-type heater or a resistance heating-type heater as corresponding structure for the claimed placeholder of “third heating unit”.
Claim 6 includes the limitation “first heating unit… disposed inside the accommodation tank” wherein the specification recites “the first heater 37 is electrically connected to the control unit 4… and the first heater 37 is an induction heating-type heater or a resistance heating-type heater” (See Paragraph [0027] of Application). Therefore, specification defines the first heater being electrically connected to the control unit and the first heater 37 is an induction heating-type heater or a resistance heating-type heater as corresponding structure for the claimed placeholder of “first heating unit”.

are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philippi et al. (US 2009/0068376 A1), hereinafter Philippi.
Regarding Claim 1, Philippi discloses an additive manufacturing device performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an , Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (laser beam 18 solidifies laid powder 25 on build area 5 [0032], Figure 1-2), the additive manufacturing device comprising: a beam emitting unit (irradiation device 6 Figure 1) emitting the energy beam (laser beam 18 Figure 1) and irradiating the powder material with the energy beam (heating powder bed 19 on build area 5 Figure 1); an accommodation tank (reservoir chamber 22 Figure 2) capable of accommodating the powder material (22 receives powder material for one layer [0027]) and supplying the powder material to the irradiation region of the energy beam (powder material 27 flows out of 22 onto build area 5 [0031], Figure 2); and a first heating unit (heating wires 23 Figure 2) attached to the accommodation tank and heating the powder (heats powder 27 Figure 2) material accommodated in the accommodation tank (23 arranged at lower end of 22 to heat powder received [0028], Figure 2).
Regarding Claim 3, Philippi discloses an additive manufacturing method for performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (irradiation device 6 onto building area 5 [0021], Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (laser beam 18 solidifies laid powder 25 on build area 5 [0032], Figure 1-2), the additive manufacturing method comprising: a heating step (heating wires 23 Figure 2) of heating the powder material (heats powder material 27 Figure 2) accommodated in an accommodation tank using the accommodation tank provided with a heating unit (23 arranged at lower end of 22 to heat powder received [0028], Figure 2); and a manufacturing step (irradiation device 6 Figure 1) of manufacturing the article by irradiating the powder material with the energy beam laser beam 18 Figure 1) after the powder material discharged from the accommodation tank is moved to the irradiation region of the energy beam (after powder material 27 flows out of 22 onto build area 5 [0031], Figure 2
Regarding Claim 5, Philippi discloses a powder supply mechanism (recoater 8 Figure 1) provided in the irradiation region (8 is in region of build area 5 Figure 1) in a manner of being movable in a horizontal direction (movement B of recoater 8 in horizontal direction [0025], Figure 1) and supplying the powder material placed on a floor portion for the powder material discharged from the accommodation tank to the irradiation region to be placed on (recoater 8 applies a layer of powder to be solidified on build area 5 [0021], Figure 1); and a third heating unit (recoater heater [0025]) attached to the powder supply mechanism (integrated into the recoater [0025]) and heating the powder material to be supplied to the irradiation region (for heating powder bed 19 supplied to build area 5 Figure 1).
Regarding Claim 6, Philippi discloses the first heating unit (heating wires 23 Figure 2) is disposed inside the accommodation tank (23 arranged at lower end of chamber 22 [0028], Figure 2), and wherein the first heating unit is disposed away from an inner wall surface of the accommodation tank (wires 23 disposed away from chamber 22 Figure 2).
Claims 1, 3 and 6 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhangong et al. (CN 1648802 A, see EPO Machine translation for citations), hereinafter Zhangong.
Regarding Claim 1, Zhangong discloses an additive manufacturing device performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (surface of powder 15 on paving platform 14 Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (layered manufacturing with energy beam to melt powder Page 4 Lines 22-39), the additive manufacturing device comprising: a beam emitting unit (electron beam circuit 7 with electron gun 4, Page 6 Lines 37-48) emitting the energy beam and irradiating the powder material with the energy beam (incident point position on powder surface Page 4 Lines 40-51); an accommodation tank (supplying device 11 Figure 1) capable of accommodating the powder material and supplying the powder material to the irradiation region of the energy beam (supplying and storing the powder Page 4 Lines 22-39); and a first heating unit (resistance heating wires 50 Figure 1) attached to the accommodation tank and heating the powder material accommodated in the accommodation tank (provided in the supplying device 11 Page 7 Lines 11-17, Figure 1).
Regarding Claim 3, Zhangong discloses an additive manufacturing method for performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (surface of powder 15 on paving platform 14 Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (layered manufacturing with energy beam to melt powder Page 4 Lines 22-39), the additive manufacturing method comprising: a heating step (resistance heating wires 50 Figure 1) of heating the powder material accommodated in an accommodation tank using the accommodation tank provided with a heating unit (heating powder in powder supplying device 11 Page 7 Lines 11-17, Figure 1); and a manufacturing step of manufacturing the article by irradiating the powder material with the energy beam (electron beam circuit 7 with electron gun 4, Page 6 Lines 37-48) after the powder material discharged from the accommodation tank is moved to the irradiation region of the energy beam (after the powder supplied is heated on the powder surface Page 6 Lines 23-35).
Regarding Claim 6, Zhangong discloses the additive manufacturing device according to claim 1, wherein the first heating unit is disposed inside the accommodation tank (heating wires 50 provided in the supplying device 11 Page 7 Lines 11-17, Figure 1), and wherein the first heating unit is disposed away from an inner wall surface of the accommodation tank (disposed away from wall of supplying device 11 in Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi (US 2009/0068376 A1) in view of Shinya (JP2017165998A, see EPO Machine Translation for citations), hereinafter Shinya
Regarding Claim 2, Philippi discloses all of the limitations as set forth above as applied to the rejection of Claim 1. Philippi discloses a powder supply mechanism (recoater 8 Figure 1) provided in the irradiation region (8 is in region of build area 5 Figure 1) in a manner of being movable in a horizontal direction (movement B of recoater 8 in horizontal direction [0025], Figure 1) and supplying the powder material placed on the floor portion to the irradiation region (recoater 8 applies a layer of powder to be solidified on build area 5 [0021], Figure 1); and a third heating unit (recoater heater [0025]) attached to the powder supply mechanism (integrated into the recoater [0025]) and heating the powder material to Figure 1). Philippi is deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion.
	Shinya teaches an additive manufacturing method using a powder bed [0001] wherein a powder laying mechanism 111 forms a powder layer 105 on modeling stage 101 [0016] which moves in the horizontal direction R across the modeling stage 101 [0017]. Shinya discloses a second heating unit (heater 104 Figure 1) attached to a floor portion (below modeling stage 101 [0021] Figure 1) for the powder material discharged from the accommodation tank to be placed on (powder material spread on modeling plate [0041]) and heating the powder material placed on the floor portion (heats 105 on top of modeling stage 101 Figure 1). Shinya teaches the advantages of such a heater are to supply heat in order to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers [0041]. The teachings of Philippi and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through movable powder supply mechanisms [0016-0017].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Philippi such that a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, as the additive manufacturing device of Philippi since such was recognized to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers, as taught by Shinya ([0041] and above paragraph).
Regarding Claim 4, Philippi discloses all of the limitations as set forth above as applied to the rejection of Claim 1. Philippi is deficient in disclosing a second heating unit attached to a floor portion 
Shinya discloses a second heating unit (heater 104 Figure 1) attached to a floor portion (below modeling stage 101 [0021] Figure 1) for the powder material discharged from the accommodation tank to be placed on (powder material spread on modeling plate [0041]) and heating the powder material placed on the floor portion (heats 105 on top of modeling stage 101 Figure 1). Shinya teaches the advantages of such a heater are to supply heat in order to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers [0041]. The teachings of Philippi and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through movable powder supply mechanisms [0016-0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Philippi such that a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, as the additive manufacturing device of Philippi since such was recognized to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers, as taught by Shinya ([0041] and above paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754